Citation Nr: 0421929	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  00-19 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected arthralgia of the left knee.

2.  Entitlement to service connection for minimal shortness 
of breath, including as due to undiagnosed illness.

3.  Entitlement to service connection for dry eye symptoms, 
including as due to undiagnosed illness.

4.  Entitlement to service connection for cramping of hands, 
feet, and toes, including as due to undiagnosed illness.

5.  Entitlement to service connection for nausea and 
vomiting, including as due to undiagnosed illness.

6.  Entitlement to service connection for arthralgia of the 
right knee, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from February 1980 to June 1980 
and from September 1990 to October 1991.  He had active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War from November 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was previously before the Board in June 2003, at 
which time several issues were decided and others remanded 
for further development.  The Board denied the veteran's 
claims for entitlement to service connection for glaucoma, 
including as due to undiagnosed illness; hemorrhoids; 
bursitis of the left shoulder, including as due to 
undiagnosed illness; and bilateral heel pain, including as 
due to undiagnosed illness.  

The claims for entitlement to service connection for dry eye 
symptoms, including as due to undiagnosed illness; nausea and 
vomiting, including as due to undiagnosed illness; and 
arthralgia of the right knee, including as due to undiagnosed 
illness, are addressed in the REMAND portion of this 
decision.  These claims are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected arthralgia of the left 
knee is manifested by full range of motion, no abnormality on 
x-ray, no objective evidence of tenderness or swelling, and 
subjective complaints of pain.  

2.  The clinical presence of a disability manifested by 
shortness of breath has not been demonstrated.

3.  The clinical presence of a disability manifested by 
cramping of the hands, feet and toes has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial disability 
rating in excess of 10 percent for arthralgia of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5003, 
5260, 5261, 5257 (2003).

2.  The veteran is not entitled to service connection for 
minimal shortness of breath, including as due to undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).

3.  The veteran is not entitled to service connection for 
cramping of the hands, feet and toes, including as due to 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1131, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In September 1997, March 
2001, March 2002, and July 2003 letters, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  He was also asked to submit evidence and/or 
information in his possession to the RO.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
content of these letters, as well as the discussions in the 
April 1999 rating decision and June 2003 Board remand, 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service records identified 
by the veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c)(2), (3) (2003).  The veteran testified at a 
personal hearing in October 2000.  This case was remanded by 
the Board in June 2003.  In September 2003, in response to 
the Board's remand, the veteran stated that all records from 
the two first aid medics accompanying medical records from 
his employer were not available.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
most recently was examined by VA in December 2003.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In April 1999, the RO 
initially denied the claims on appeal, prior to the enactment 
of the VCAA.  Because the VCAA notice in this case was not 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the VCAA notice provided to the veteran was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided prior to the transfer and certification of the 
veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  In this regard, while perfection 
is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  
38 U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  


II.  Higher rating for arthralgia of the left knee

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2003).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened  
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2003).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2003).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2003).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same  
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994) 
that compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the rating is at issue, the present level of 
disability is of primary importance.  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet.  
App. 49 (1990).

Service connection for arthralgia of the left knee was 
granted in an April 1999 rating decision.  A 10 percent 
evaluation was assigned for painful or limited motion.  The 
veteran disagreed with this initial evaluation for the grant 
of service connection, and perfected an appeal to the Board.  

In lay statements received in March 2000, the veteran's wife 
and fellow employees indicated that he had health concerns 
following his return from the Gulf war, to include swelling 
in the knees.  

At his personal hearing in October 2000, the veteran 
testified that he had pain in the left knee, and swelling 
with walking and running.  He explained that he had to do a 
lot of lifting and walking in his job.  He took Motrin, Aleve 
and Tylenol.  Swelling of the left knee lasted for 1 to 2 
days.  He used an ACE bandage on the knee when doing a sport 
or running.  He did not receive any current medical treatment 
for the left knee.  

At VA examination for the joints in December 2003, the 
veteran's history of knee problems was reported.  He 
continued to have pain in the knees.  He said that it 
happened two to three times per week, and that it was related 
to bending, stooping, and lifting, which he had to do on his 
job.  It was also aggravated by climbing stairs.  He was 
unable to do any running because of the pain in the knees.  
The veteran said that he could walk a half of a mile without 
any significant problems.  His knee got stiff if he sat for 
longer than half an hour.  The knee also stiffened if he did 
strenuous work and he said this happened usually again one to 
two times per week.  He also associated both of these things 
with lifting.  He said that the knees gave out on him on a 
regular basis.  They did not lock up.  He took Bextra for 
this on a regular basis.  He did not use braces, and rarely 
used a cane.  He worked full time as a mechanical technician, 
setting up machines and testing the machines.  He said that 
the primary problem was in picking up, bending down to pick 
up small parts, etc.  He said that he may have lost a day or 
two in the past year because of the problem.  

Examination revealed that the veteran did not use any braces.  
Examination of the knees that day showed them to be normal in 
appearance.  There was no redness, swelling or tenderness 
noted.  There was full range of motion from zero degrees to 
120 degrees.  There was no abnormality on varus or valgus 
stress.  No drawer sign or McMurray's sign could be elicited.  
There was minimal crepitus at full flexion of the right knee, 
but not on the left.  There was no crepitus on the left side 
at all.  The examiner noted that x-rays had shown no 
abnormality in either knee.  The assessment was 
patellofemoral syndrome bilateral, with residuals.  

The veteran has been rated on symptomatology produced by the 
service-connected left knee disability, characterized as 
arthralgia of the left knee, including degenerative changes, 
pain, and limitation of motion.  Such symptomatology has been 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5260.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray evidence is rated on the basis 
of limitation of motion of the specific joint or joints 
involved.  Evaluations for limitation of flexion of a knee 
are assigned as follows:  flexion limited to 30 degrees is 20 
percent; and flexion limited to 15 degrees is 30 percent.  
Diagnostic Code 5260 (2003).  Evaluations for limitation of 
knee extension are assigned as follows:  extension limited to 
15 degrees is 20 percent; extension limited to 20 degrees is 
30 percent; extension limited to 30 degrees is 40 percent; 
and extension limited to 45 degrees is 50 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).  Normal range of motion 
of a knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2003).

In this case, the medical evidence of record does not show 
that the veteran's left knee motion has been limited to the 
extent necessary to meet the criteria for a rating in excess 
of 10 percent.  For example, at the most recent VA medical 
examination in December 2003, left knee flexion was to 120 
degrees and extension was full.  These findings do not 
warrant a rating in excess of 10 percent under the criteria 
based on limitation of extension or flexion.  38 C.F.R. 
§ 4.71, Plate II, Codes 5260, 5261.

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 
addressing the impact of functional loss, weakened movement, 
excess fatigability, in coordination, and pain.  DeLuca, 8 
Vet. App. at 206-07.  In that regard, it is noted that at the 
most recent VA medical examination in December 2003 and in VA 
clinical records, the veteran's complaints of pain were 
noted.  After carefully reviewing the pertinent evidence of 
record, however, the Board finds that the criteria for a 
rating in excess of 10 percent have not been met.  The 
veteran's current 10 percent rating is based on his symptoms 
of knee pain, limitation of motion, and functional loss.  38 
C.F.R. § 4.71, Plate II, Codes 5260, 5261.  There is no other 
evidence that additional factors would restrict motion to 
such an extent that the criteria for a rating higher than 10 
percent would be justified.

The Board has also reviewed other diagnostic codes that 
potentially relate to impairment of the knee, but finds that 
application of an alternative diagnostic code does not result 
in a rating in excess of 10 percent.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment due to recurrent subluxation or lateral 
instability.  The Board in its June 2003 remand requested 
that the veteran be evaluated for instability of the knee as 
well as for arthritis, and, as was indicated, the veteran's 
current disability picture does not show instability of the 
knee.  No drawer sign or McMurray's sign could be elicited.  
A higher and/or separate rating in not warranted under 
Diagnostic Code 5257.

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2003).  When there is evidence of 
dislocation of the semilunar cartilage of the knee with 
frequent episodes of locking, pain and effusion into the 
joint, a 20 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2003).  In this case, there 
has been no finding of a dislocated semilunar cartilage with 
frequent episodes of locking or ankylosis of either knee.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, ratings are 
assigned for impairment, malunion and nonunion, of the tibia 
and fibula.  There is no evidence of nonunion of the tibia 
and fibula and, as a result, this code is not appropriate.  

For the foregoing reasons, the Board finds that the veteran's 
left knee arthralgia is appropriately rated as 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260.  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent and the benefit of the doubt 
doctrine is therefore not for  application.  38 U.S.C. 
§ 5107(b) (West 2002).

In reaching its decision with respect to this issue on 
appeal, the Board has considered the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321 (2003).  The 
record, however, contains no objective evidence that the 
veteran's service-connected left knee disability has resulted 
in marked interference with earning capacity or employment 
beyond that interference contemplated by the assigned 
evaluation, or has necessitated frequent periods of 
hospitalization.  As noted above, the veteran works full time 
and may have lost only a day or two in the past year because 
of the problem.  Absent any objective evidence that his knee 
disability is productive of marked interference with 
employment, necessitates frequent hospitalization, or that 
the manifestations associated with this disability is unusual 
or exceptional, referral for consideration of an extra-
schedular rating is not warranted.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


III.  Service connection for minimal shortness of breath and 
cramping of the hands, feet, and toes, including as due to 
undiagnosed illness 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Generally, to prevail on a claim of service connection, there 
must be medical evidence of (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).  

In some circumstances, however, service connection for 
chronic, undiagnosed illness arising from service in 
Southwest Asia during the Persian Gulf War may be compensated 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of a qualifying chronic 
disability, provided that such disability (i) became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006; and (ii) by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis. 
 
A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome; or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service connection. 
 
The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
 
Objective indications of chronic disability include both 
signs, in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators 
that are capable of independent verification. 
 
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 
 
Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, and menstrual disorders. 
 
Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the veteran's most recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.

The Board notes that changes to regulations at 38 C.F.R. 
§ 3.317 were made during the pendency of this appeal.  See 66 
Fed.Reg. 56614, 56615 (Nov. 9, 2001) (to be codified at 38 
C.F.R. § 3.317(a)(1)(i)); 68 Fed.Reg. 34541, 34542 (June 10, 
2003) (to be codified at 38 C.F.R. § 3.317(a)(2)(i)).  The 
change noted in 66 Fed.Reg. 56614 merely extended from 
December 2001 to December 2006 the date by which signs and 
symptoms of an undiagnosed illness must become manifest in 
order to apply the presumptions under 38 C.F.R. § 3.317.  
Changes noted in 68 Fed.Reg. 34541 added additional signs and 
symptoms to which presumptive service connection can be 
applied.  The Board finds that these changes have no 
substantive effect on the veteran's current claims.  
Therefore, adjudication of these claims at this time would 
not prejudice the veteran and is merely harmless error.
 
VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

The veteran's service records reflects that he had four 
months and 18 days of active foreign service, from November 
1990 to March 1991, as well as active duty from February 1980 
to June 1980 and from September 1990 to October 1991.  He was 
awarded the Kuwait Liberation Medal, Southwest Asia Service 
Medal with 2 Bronze Stars, and other badge, button, and 
ribbons.  Based on this evidence, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

The veteran's service medical records disclose no complaints 
or findings of cramping of the hands, feet, and toes or of 
shortness of breath.  On separation examination in August 
1991, he denied any shortness of breath, cramps in his legs, 
or painful joints.  Examination of the lungs, chest, and 
extremities was normal.  

VA treatment record show that in February 1995, the veteran 
complained of aching all over and intermittent parethesias of 
the upper and lower extremities, as well as weakness.  
Examination of the extremities revealed no joint effusion or 
edema.  Neurological evaluation was normal, with the 
exception of 4/5 motor strength of the left hand.  The 
impression was myalgia/arthralgia.  

On Persian Gulf Registry evaluation in April 1995, the 
veteran complained that his joints cramped.  There were no 
objective findings of joint cramping on examination.  The 
lungs were clear with good expansion.  

In October 1996, the veteran complained of cramping in his 
hands.  He was provided a splint for his left wrist due to 
carpal tunnel syndrome.  

The veteran was afforded a VA general medical examination in 
October 1997.  He explained that he had musculoskeletal pain 
in his left shoulder joint which radiated to his left arm, 
hand and fingers with flares recurring three to four times 
weekly and cramping in his hands, feet, and toes.  He had 
numbness on the left upper and lower extremities 
intermittently, and numbness in the right hand.  The 
diagnosis was history of cramping of hands, feet, toes and 
with normal clinical findings.  

The veteran also complained that since 1991, he sometimes had 
shortness of breath with running as far as one block.  Chest 
examination was normal and the veteran showed no evidence of 
dyspnea during examination.  Pulmonary function tests were 
normal.  The diagnosis was history of minimal shortness of 
breath without evidence of disease.  

In March 2000, two first aid medics associated with the 
veteran's previous employer stated that they treated him for 
problems (other than cramping and shortness of breath) 
following his return from the Persian Gulf.  VA attempted to 
obtain these actual records of treatment without success.  In 
March 2000, the veteran's wife stated that he had problems 
with cramping in his hands and legs and that his legs 
sometimes gave out underneath him.  

The veteran testified at a personal hearing at the RO in 
October 2000.  He said that he had problems with shortness of 
breath upon returning from the Persian Gulf.  He also said 
that he was prescribed an elastic glove for cramping of his 
hands.  He also had cramping in his feet and toes.  

On Gulf War evaluation in June 1999, pulmonary function tests 
were within normal limits.  Examination of the chest was also 
normal.  There were no findings of cramping of the 
extremities.  

On evaluation at Physicians East in August 2003, the veteran 
complained of arthralgias, including in his fingers and 
hands.  Physical evaluation revealed that the chest was clear 
to auscultation.  The 4th and 5th fingers were modestly 
tender.  The impression was generalized arthralgias, "sounds 
more like osteoarthritis than rheumatoid."  

At VA pulmonary examination in December 2003, the veteran 
gave a history of some very mild dyspnea on exertion, usually 
after climbing at least one flight of stairs.  He denied any 
cough or wheeze.  Upon examination, the chest was clear to 
percussion and auscultation.  There were no wheezes, rhonchi, 
or rales appreciated.  The assessment was history of 
shortness of breath with no disease process found, most 
likely due to deconditioning or to allergic rhinitis.  

December 2003 pulmonary functions testing showed no 
obstructive lung defect indicated by the FEV1/FVC ratio.  
Since the VC was 70% of predicted, an additional restrictive 
lung defect could be excluded by spirometry alone.  On the 
basis of the study, a more detailed pulmonary function 
testing was considered useful.  The RO asked for further 
clarification of the spirometry report because the values of 
the post RX were discrepant, i.e., supporting differing 
evaluations.  The RO asked which value best represented the 
veteran's true respiratory impairment.  The examiner 
responded that the FEV1/FVC, rather than the FEV1, better 
reflected the veteran's condition; which, again, showed no 
obstructive lung defect.

At VA neurology examination in December 2003, the veteran 
gave a history of some cramping in his hands and also in his 
feet.  It occurred a couple of times a week.  The examination 
of the hands was completely normal.  The hands were normal in 
appearance.  There was no redness, swelling, or tenderness 
noted.  There was full range of motion of the fingers.  The 
veteran could touch the finger tips to the palm creases 
bilaterally.  Extension of the fingers was normal.  The grip 
strength in the hands was very strong.  He had normal 
dexterity of the hands.  The examiner stated that, "I do not 
feel any evidence of cramping or any evidence of 
musculoskeletal abnormalities."  Sensation in the hands was 
normal.  There was normal Phalen's sign.  The veteran had 
some tenderness on percussion over the palmar surface of the 
wrists, but no positive Tinel's sign could be elicited.  
Examination of the feet was similarly normal.  The examiner 
stated that, "I see no evidence of redness, swelling or 
tenderness on the feet."  The veteran had good circulation 
in the feet.  The motor and sensory examination of the feet 
was totally normal.  Reflexes at the ankles, knees, and arms 
were also noted to be normal.  The assessment was history of 
cramping in the hands and feet with no disease process found.  

The medical evidence of record is silent for any clinical 
findings of shortness of breath and cramping of the hands, 
feet, and toes.  Shortness of breath and cramping of the 
hands, feet, and toes were not shown during active service or 
on service separation examination and have not been 
clinically demonstrated at any time since service separation.  
The veteran has complained of shortness of breath and 
cramping of the hands, feet, and toes; however, physical 
examination has been essentially normal and there were no 
clinical findings which supported the veteran's complaints.  

For example, on VA general medical examination in October 
1997 the diagnosis was history of cramping of hands, feet, 
toes and with normal clinical findings.  Upon VA neurology 
examination in December 2003, physical examination of the 
hands and feet was entirely normal and the assessment was 
history of cramping in the hands and feet with no disease 
process found.  

With respect to shortness of breath, in October 1997 chest 
examination and pulmonary function tests were normal and the 
veteran showed no evidence of dyspnea during examination.  He 
was diagnosed as having a history of minimal shortness of 
breath without evidence of disease.  Pulmonary function tests 
and examination of the chest were again normal in June 1999 
and on VA pulmonary examination in December 2003.  The 
assessment in 2003 was history of shortness of breath with no 
disease process found, most likely due to deconditioning or 
to allergic rhinitis.  

To the extent that the veteran's symptoms have been 
attributed to carpal tunnel syndrome and rhinitis, the Board 
notes that service connection for carpal tunnel syndrome was 
denied December 2002 and the veteran did not appeal.  
Additionally, the veteran is already service connected for 
allergic rhinitis.

For the reasons and bases provided above, the evidence 
preponderates against the claims for service connection for 
minimal shortness of breath and cramping of the hands, feet, 
and toes, including as due to undiagnosed illness.  It is not 
that there is no diagnosis for the veteran's claimed 
conditions; rather, the record contains no clinical or other 
credible evidence that demonstrates that he experiences 
minimal shortness of breath and cramping of the hands, feet, 
and toes.  His wife has stated that he has problems with 
cramping in his hands and legs; however, the objective 
medical evidence, which is negative for any such findings 
despite repeated examination, is found to be more probative.  
There has been no objective verification of the veteran's 
claimed conditions.  

Concerning adjudication of the claims on a direct basis, to 
prevail on the issue of service connection for any particular 
disability, there must be medical evidence of a current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
In this case, the veteran has not been diagnosed as having 
disabilities manifested by shortness of breath and cramping 
of the hands, feet, and toes (other than carpal tunnel 
syndrome and allergic rhinitis, as discussed above).  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  See 38 
U.S.C.A.§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  	


ORDER

Entitlement to a rating in excess of 10 percent for service-
connected arthralgia of the left knee is denied.

Entitlement to service connection for cramping of hands, 
feet, and toes, including as due to undiagnosed illness, is 
denied.

Entitlement to service connection for minimal shortness of 
breath, including as due to undiagnosed illness, is denied.



REMAND

Unfortunately, another remand is required in this case.  With 
respect to the claim for service connection for dry eye 
symptoms, including as due to undiagnosed illness, on VA eye 
examination in December 2003 the veteran was diagnosed as 
having keratitis sicca, tear film insufficiency.  The 
examiner stated that, "There is no evidence on any medical 
record of dry eye complaints during active duty.  Therefore, 
I must state that it is as likely as not that the dry eyes 
occurred during Gulf War period of service or that the dry 
eye condition happened and was just diagnosed after and 
unrelated to service as likely as not, a 50:50 chance."  The 
examiner's statement is unclear, and remand is required for 
clarification of the opinion.

Concerning the claim for service connection for arthralgia of 
the right knee, including as due to undiagnosed illness, on 
VA examination in December 2003 the veteran was diagnosed as 
having patellofemoral syndrome.  However, the examiner did 
not state, as was requested by the Board in its previous 
remand, whether it was at least as likely as not that any 
disability manifested by right knee arthralgia and swelling 
had its onset during active service or was related to any in-
service disease or injury.  This should be accomplished on 
remand.  

Regarding the claim for service connection for nausea and 
vomiting, including as due to undiagnosed illness, on his 
Desert Storm Out Processing Checklist dated in August 1991, 
the veteran indicated that he experienced diarrhea and 
vomiting while in the Gulf, described as resolved.  On VA 
examination in December 2003, the VA examiner diagnosed fatty 
food intolerance with residuals.  However, the examiner did 
not state, as was requested by the Board in its previous 
remand, whether it was at least as likely as not that any 
disability manifested by nausea and vomiting had its onset 
during active service or was related to any in-service 
disease or injury.  This should be accomplished on remand.  

As the case must be remand for the foregoing reasons, the RO 
should also take this opportunity to ensure that there has 
been full compliance with the VCAA.

Accordingly, the claim is remanded for the following:  

1.  Review the claims file and ensure that 
all VCAA notice and duty to assist 
obligations have been satisfied.  
Specifically, inform the veteran about (1) 
the information and evidence not of record 
that is necessary to substantiate the claims; 
(2) the information and evidence that VA will 
seek to provide on his behalf; (3) the 
information and evidence he is expected to 
provide; and (4) request or tell the veteran 
to provide any evidence in his possession 
that pertains to the claims. 

2.  Return the claims folders to the VA 
eye, stomach, and joints examiners that 
saw the veteran in December 2003, if 
available.  The examiners are asked to 
indicate that they have reviewed the 
claims folder.  

The eye examiner should provide an 
opinion as to whether it is at least as 
likely as not that keratitis sicca, tear 
film insufficiency, had its onset during 
active service or is related to any in-
service disease or injury.  

The stomach examiner should provide an 
opinion as to whether fatty food 
intolerance with residuals is a chronic 
disease resulting in disability.  Is it 
at least as likely as not fatty food 
intolerance with residuals had its onset 
during active service or is related to 
any in-service disease or injury?  

The joints examiner should provide an 
opinion as to whether it is at least as 
likely as not that chondromalacia of the 
right knee had its onset during active 
service or is related to any in-service 
disease or injury.  

If reexamination of the veteran is 
required in order to provide the above 
opinions, this should be accomplished.  
The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.

3.  Thereafter, review the claims folder 
and ensure that all of the foregoing 
development have been conducted and 
completed in full.  Specific attention is 
directed to the examination reports.  
Ensure that the medical reports are 
complete and in full compliance with the 
above directives.  If the reports are 
deficient in any manner or fail to 
provide the specific opinions requested, 
they must be returned to the examiners 
for correction.  38 C.F.R. § 4.2 (2003); 
see also Stegall v. West, 11 Vet. App. 
268 (1998).

4.  Readjudicate the veteran's claims on 
appeal, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claims on appeal remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



